NO. 12-12-00421-CR

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                  §

ROBERT JAMES FOX,                                      §         ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         In this original proceeding, Relator Robert James Fox seeks a writ of habeas corpus
alleging that he is illegally confined and restrained in the Cherokee County jail by the Honorable
Dwight Phifer, Judge of the 2nd Judicial District Court, Cherokee County, Texas. He contends
that he has been held for 1,420 days in retaliation for exercising his “First Amendment right to
redress of grievance.” He further asserts that he is being confined pursuant to a “preposterous
felony charge” of tampering with a governmental record.
         The original jurisdiction of this court to issue a writ of habeas corpus is limited to those
cases in which a person’s liberty is restrained because the person has violated an order,
judgment, or decree entered in a civil case. See TEX. GOV’T CODE ANN. § 22.221(d) (Vernon
2004). Consequently, this court does not have original habeas corpus jurisdiction in criminal
matters. Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.); Ex
parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, no pet.). Relator’s           complaint
in this proceeding arises out of a felony criminal charge, which is a criminal matter. Therefore,
we lack jurisdiction to address the merits of Relator’s petition.         Accordingly, we dismiss
Relator’s habeas petition for want of jurisdiction.
Opinion delivered December 20, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                              (DO NOT PUBLISH)
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                       DECEMBER 20, 2012


                                        NO. 12-12-00421-CR


                                    ROBERT JAMES FOX,
                                           Relator
                                             v.
                                   HON. DWIGHT L. PHIFER,
                                         Respondent


                                     ORIGINAL PROCEEDING


                      ON THIS DAY came to be heard the petition for writ of habeas corpus
filed by ROBERT JAMES FOX, who is the relator in Cause No. 17387, pending on the docket
of the 2nd Judicial District Court of Cherokee County, Texas. Said petition for writ of habeas
corpus having been filed herein on December 12, 2012, and the same having been duly
considered, because it is the opinion of this court that this court is without jurisdiction in this
proceeding, and that the petition for writ of habeas corpus should be dismissed, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of habeas corpus be,
and the same is, hereby dismissed for want of jurisdiction.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.